



Exhibit 10.14
LATTICE SEMICONDUCTOR CORPORATION


2016 Cash Incentive Plan Summary



--------------------------------------------------------------------------------



Purpose


The Lattice Cash Incentive Plan (the “Plan”) will encourage and reward strong
financial performance and operational results. Employees will be compensated
both for achievement of specific financial measures derived from the Company’s
annual operating plan and corporate performance measured by the achievement of
corporate MBOs. The Plan is established under the terms of and is governed by
the Company’s 2013 Incentive Plan and the Plan accordingly is subject to
administration by the Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”).


Effective Date


The Plan is effective the first day of the fiscal year as defined by the Lattice
Finance Department.


Incentive Period


The Incentive Period is the fiscal year as defined by the Lattice Finance
Department. Incentives are paid to Non-Executives (see “Eligibility” below for a
definition) based on the Company’s fiscal quarters that form a part of the
Incentive Period.


Eligibility


Regular employees below grade 16 or CVP (the “Non-Executives”) become eligible
to participate in the Plan beginning the first full fiscal quarter after their
hire date, except as otherwise provided under the heading "Other General
Provisions." Employees in grade 16 and above (the “Executives”) become eligible
to participate as provided in their initial offer letter or Employment
Agreement, as applicable.


Eligibility excludes the following:
•
Those who are eligible under the Company’s Sales Incentive Plan (“SIP”);

•
Temporary employees (including interns) and contractors; and

•
Any other persons deemed ineligible by application of the provisions set forth
under the heading "Other General Provisions."



Incentive Targets


Each participant will be assigned an incentive target (the “Individual Target”)
within a range of values established under the Company’s compensation practices.
The target, stated as a percentage of Eligible Wages (as defined below), is the
potential incentive amount that an employee may earn if all funding and
performance criteria for the Incentive Period are met at 100% of target.


Participants may earn from 0% up to 200% of their Individual Target based on
achievement of funding and performance criteria as outlined herein.







--------------------------------------------------------------------------------





Funding


Achievement by the Company of specified levels of GAAP Operating Income before
incentive accrual and acquisition related expenses (“Operating Income”) is
required to fund the payment of incentives for the achievement of the operating
income and revenue elements of the Plan.


For Non-Executives, the Plan will fund and potentially pay quarterly incentives
for the achievement of the Operating Income and the Revenue elements if the
quarterly thresholds set forth hereafter are met (indicated as 0 and 50 because
the Plan initially pays at a score of 50 at the threshold). For Non-Executives,
the plan may fund with respect to the MBO element even if the Operating Income
threshold has not been met; provided, however, that payments under the Plan for
achievement of quarterly MBOs may only be made if Operating Income is positive
and those payments may not exceed 50% of Operating Income during the period for
which payment is to be made. In addition, the aggregate payout to Executives and
Non-Executives after the end of a fiscal year and application of the Executive
payment formula and the yearly Non-Executive formula, when applied, shall not
exceed 28% of Operating Income.


Financial Thresholds


A - Non-Executives


Financial thresholds are measured quarterly. The Compensation Committee reserves
the right to change the financial thresholds on an annual or ad hoc basis, as
necessary. If a target Operating Income level is surpassed, the plan will
continue funding (and be scored) on a linear basis until the maximum points are
attained.


B - Executives


Financial thresholds are measured annually. As in the case of Non-Executives, if
a target Operating Income level is surpassed, the plan will continue funding
(and be scored) on a linear basis until the maximum points are attained.


The Plan will fund and potentially pay annually if the annual thresholds are
met.


Note: In the case of both the Non-Executive and Executive funding of the Plan,
the Compensation Committee reserves the right to change the financial thresholds
on an annual or ad hoc basis, as necessary.


Performance Criteria


Once the funding is achieved, Company financial performance and/or achievement
of corporate MBOs are required for an incentive to be paid.




Performance Metric
Weight
1 - Operating Income
33.33%
2 - Revenue
33.33%
3 - Corporate MBOs
33.33%
Total
100%








--------------------------------------------------------------------------------





1 - Operating Income


One third of the bonus is earned based on achievement of Operating Income
Targets (the "OI score").


2 - Revenue


One third of the bonus is earned based on achievement of Revenue Targets (the
"Revenue score").


3 - Corporate MBOs


One third of the bonus is earned based on achievement of Corporate MBOs. These
measurable goals will be established and communicated at the beginning of the
Incentive Period. The MBOs are approved by the Compensation Committee of the
Board of Directors and that Committee will approve the scoring of the MBOs at
the end of each fiscal quarter. The determination of the Compensation Committee
is final.


Payout


A - Non-Executives


On a quarterly basis, applying the foregoing scoring elements, Non-Executives
will be eligible for a cash incentive based on the following formula for each of
the first three fiscal quarters:
Non-Executive Employee Payout = Quarterly Eligible Wages * Individual Target *
[(Quarterly OI score *.33) + (Quarterly Revenue score * .33) + (Quarterly MBO
score * .33)]


The Quarterly OI score and the Quarterly Revenue score each shall not exceed 100
points for any quarterly calculation. As is reflected in the foregoing formula,
the payout to any Non-Executive employee may not exceed more than Quarterly
Eligible Wages * Individual Target at the end of any quarter. At the end of the
Incentive Period (the fourth fiscal quarter), the Annual Thresholds for
Operating Income and Revenue (as set forth for Executives) will be applied to
the following formula for Non-Executive Employees to determine any additional
incentive to be paid to Non-Executive employees for the year:
Non-Exec Final Payout = [Annual Eligible Wages * Individual Target * ((Annual OI
score *.33) + (Annual Revenue score * .33) + (Annual MBO score * .33))] - [Q1
Incentive Payout + Q2 Incentive Payout + Q3 Incentive Payout + Q4 Incentive
Payout]


The annual formula will only be applied and payments made thereunder to the
extent that the resulting payment to Non-Executives, when aggregated with the
payment to Executives upon application of the Executive Formula, will result in
a payment that is less than or equal to 28% of Operating Income for the fiscal
year. The Compensation Committee reserves the right to reduce any amount payable
under this Plan at its sole discretion, including without limitation amounts
payable on application of this formula, or in the event that the Quarterly
Threshold for OI has not been met at the 100 point level for any quarter during
the fiscal year. Furthermore, an annual payment may only be made if such
calculation results in a positive difference paid to Non-Executives based on the
quarterly calculations. In the event the difference is negative, however, no
claw back will be undertaken with respect to the Non-Executive employees.


B - Executives


At the end of the Incentive Period, applying the foregoing scoring elements,
Executives will be eligible for an incentive based on the following formula:
Executive Payout = Annual Eligible Wages * Individual Target * [(OI score *.33)
+ (Revenue score * .33) + (MBO score * .33)]









--------------------------------------------------------------------------------





Other General Provisions


Payment and Active Employment


Current Employees


Employee must be an active employee on the first working day of the fiscal
quarter for which the bonus is to be paid to be eligible to receive a bonus for
such fiscal quarter. For purposes of this provision, the first working day shall
mean the first day after the commencement of the fiscal quarter that employees
are expected by the Company to attend to their employment duties and be present
at their designated workplace.


New Employees


New employees must be actively at work no later than 14 calendar days after the
commencement of the fiscal quarter (inclusive of that first day) for which the
bonus is to be paid to be eligible to receive a bonus for such fiscal quarter.
For purposes of this provision, the first working day shall mean the first day
after the commencement of the fiscal quarter that employees are expected by the
Company to attend to their employment duties and be present at their designated
workplace.


Employee must be in an active, eligible employment status as of the date
incentive payments are actually paid to be eligible to receive an incentive
payment for the prior fiscal quarter or Incentive Period and such incentive is
not deemed to be earned until the payment date. No pro rata or partial payment
will be paid for employees who are not actively employed on the date payments
are made.


Incentive payments will be made after the end of the fiscal quarter, or the
fiscal year, as applicable, once financial results have been determined, and in
the case of the fiscal year end audited, and team goal achievement has been
reviewed and approved by the Compensation Committee and Board of Directors as
provided above.


Eligible Wages


Eligible Wages means the 12-month base salary paid during the applicable
incentive period, exclusive of any bonuses or wage supplements. In the case of
hourly employees, Eligible Wages mean ordinary wages earned and paid exclusive
of any overtime wages paid during the incentive period.


For Non-Executive employees, the Incentive Target used in any calculation is
that Incentive Target that is effective the last day of the given fiscal
quarter. For Executives, the Incentive target used in any calculation is that
Incentive Target that is effective the last day of the fourth fiscal quarter.


Leave of Absences


Employees who are on an approved Leave of Absence at the time the incentive is
paid and who have met the criteria for a payout will be eligible for an
incentive payment provided they have worked at least fifty percent of the
working days during that fiscal quarter of Incentive Period, as applicable,
unless otherwise provided by local law.







--------------------------------------------------------------------------------





Performance Improvement Plan


Employees who are on a formal Performance Improvement Plan (PIP) due to a rating
determination or other unsatisfactory performance review at any time during a
fiscal quarter are not eligible to receive an incentive payment for that
quarter. The determination of the employee’s manager shall be conclusive and
final with respect to the issue of whether a PIP has been satisfactorily
performed.


Taxing


All required and applicable taxes and deductions will be withheld from incentive
payments.


Plan Administrators


The Compensation Committee of the Board of Directors will oversee the Plan. The
Human Resources Department will administer the Plan.


Company Discretion


Participation in this plan does not constitute a contract of employment with the
Company for any specified period of time, nor is it an entitlement to
participate in any other program or any future program. The Compensation
Committee reserves the right to cancel, revise, interpret, and apply this Plan
and its provisions and to reduce any amounts payable under its terms at its sole
discretion. Changes to the Plan must be in writing. Changes impacting the
Executives must be approved by the Compensation Committee. The Company’s VP of
Shared Services, VP of Human Resources, and CEO must approve any exceptions to
the Plan.





